       Case 1:18-cv-05245-TWT Document 35 Filed 07/02/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


   KARI C. WOODELL,
            Plaintiff,
                    v.                            CIVIL ACTION FILE
                                                  NO. 1:18-CV-5245-TWT


   SUNRISE MEDICAL SOLUTIONS,
   INC., et al.,
            Defendants.

                                       ORDER


          This is an FLSA action.   It is before the Court on the Defendant Adkins’

Motion to Dismiss [Doc. 27] which is DENIED for the reasons set forth in the

Plaintiff’s Response. The Plaintiff’s Motion for Extension of Time to Serve

Defendant May [Doc. 33] is GRANTED.

          SO ORDERED, this 1 day of July, 2019.



                                    /s/Thomas W. Thrash
                                    THOMAS W. THRASH, JR.
                                    United States District Judge




T:\ORDERS\18\Woodell\dismiss.docx
